Citation Nr: 0508716	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  00-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial compensable evaluation for 
cervical strain with occipital headaches.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
December 1998 and was discharged from service under honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the Buffalo, 
New York, Regional Office of the Department of Veterans 
Affairs (VA).  The veteran has changed his address of 
residence during the course of this appeal, and that the 
Indianapolis, Indiana, VA Regional Office (RO) is now the 
agency of original jurisdiction.


FINDINGS OF FACT

1.  A chronic left knee disability did not have its onset 
during active duty.

2.  A chronic low back disability did not have its onset 
during active duty.

3.  In July 2003, the Board remanded the case for a VA 
medical examination of the veteran's cervical spine 
disability. 

4.  In VA correspondence dated in June 2004 that was sent to 
the veteran's last known mailing address, he was notified 
that he was scheduled for a VA medical examination in July 
2004 to evaluate his cervical spine disability; he failed to 
appear for this examination or show good cause as to why he 
was unable to appear.

5.  In VA correspondence dated in August 2004, the veteran 
was informed that he had failed to appear for the examination 
scheduled in July 2004 and given 60 days to respond to the 
letter and comply with the examination; he failed to reply.


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A chronic low back disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  An initial compensable evaluation for cervical strain 
with occipital headaches is denied.  38 C.F.R. § 3.655 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

During the course of the appeal, there was some confusion 
regarding the veteran's correct mailing address.  However, 
the RO determined the correct mailing address and provided 
the veteran with express notice of the provisions of the VCAA 
in correspondence dated in April 2004, which provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and 


evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claims and has 
been provided opportunities to submit such evidence.  
However, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.   

VA has conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims 
during the course of the July 2003 remand during this appeal.  
He has also been provided with VA examinations in 1999 that 
address the issues on appeal.  In this regard, VA has 
undertaken a reasonable effort to provide the veteran with 
another VA examination in July 2004 to address the etiology 
of his claimed left knee and low back disabilities, and to 
assess the severity of his service-connected cervical strain 
with occipital headaches.  However, after having been 
notified of the aforementioned scheduled examination in 
correspondence sent to his last known mailing address in June 
2004, the veteran failed to show for the examination or offer 
explanation for his absence.  He was advised by VA of the 
consequences of failing to appear for a scheduled medical 
examination in an August 2004 letter and offered 60 days to 
respond, but no reply was received.

In view of the above discussion, the Board concludes that the 
veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. 


Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background and Analysis: Entitlement to service 
connection for a left knee and low back disability.

The veteran's service medical records show that on pre-
enlistment examination in March 1993, the veteran's lower 
extremities and spine were normal and that he denied having 
any knee problems or recurrent back pain in his medical 
history questionnaire.

In July 1998, the veteran was treated for complaints of knee 
pain of one week's duration.  A knee disorder was not 
diagnosed and he denied having any precipitating trauma.

On examination in October 1998, in preparation for his 
separation from service, the veteran reported in his medical 
history that he had left knee pain.  He denied having any 
recurrent low back pain.  Examination of his lower 
extremities and spine were clinically normal.  He was 
discharged from active duty in December 1998.

Post-service VA medical records show that in March 1999, the 
veteran received treatment for complaints of low back pain 
and left knee pain.

The report of an April 1999 VA examination shows that the 
veteran related a history of falling from a truck during 
service in 1997 and landing hard on his back against a towed 
trailer's hitch assembly.  He stated that he did not seek 
medical treatment for his injury at the time, but that ever 
since this traumatic injury he experienced recurrent low back 
pain.  X-rays of his lumbosacral spine revealed no evidence 
of fracture or bony destructive process, spondylolysis, or 


spondylolisthesis.  The x-ray films revealed lumbarization of 
the S1 vertebra, with congenital narrowing of the S1-S2 disc 
space level that was diagnosed as a transitional lumbar 
vertebra.  His sacroiliac joints were deemed by the examining 
radiologist to be unremarkable.  The clinical assessment of 
the examiner was low back pain.  

With regard to the left knee, the April 1999 examination 
report shows that the veteran related a history of developing 
left knee pain approximately in 1995, while running during 
basic training.  He stated that he experienced left knee pain 
with prolonged walking or sometimes for no discernable reason 
at all.  X-rays in April 1999 revealed a normal left knee.  
The clinical diagnosis was left knee patellofemoral syndrome.

A December 1999 VA treatment report shows that the veteran 
complained of left knee pain.  X-rays revealed very slight 
narrowing of the medial compartment of the left knee and the 
treating physician suspected that this represented an early 
medial meniscal injury, versus chondromalacia patella.

A February 2000 VA medical report shows that the veteran was 
treated for complaints of left knee pain and was diagnosed 
with possible chondromalacia patella.

At the April 2000 hearing at the Cleveland, Ohio, VA Regional 
Office, the veteran testified that he injured his lower back 
in service after he fell across a trailer hitch, and that he 
had experienced left knee pain ever since entering active 
duty.  He also indicated that he received treatment for his 
left knee from a German medical caregivers while stationed in 
Germany, but that these records were unobtainable.  

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated 


therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Moreover, in the case of arthritis, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

With chronic disability or disease shown as such in service, 
or within the presumptive period under 38 C.F.R. § 3.307 
(2004), so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for an orthopedic disability, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service, or in the presumptive period, 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

With respect to the issue for service connection for a left 
knee disability, the Board finds that the objective medical 
evidence does not support the veteran's claim.  Although a 
complaint of knee pain is noted in service in July 1998 and 
on separation examination in October 1998, the examining 
physicians at the time found 


his lower extremities to be normal and presented no diagnosis 
of any chronic left knee disability.  Several months after 
the veteran's discharge, in April 1999, X-rays of his left 
knee showed normal findings and the veteran's left knee pain 
was attributed to patellofemoral syndrome.  It was not until 
a year afterwards, in December 1999, that slight narrowing of 
the medial compartment of the left knee was observed on 
radiographic study that was attributed to either an early 
medial meniscal injury or chondromalacia patella.  However, 
none of these diagnoses were noted during active duty and the 
post-service physicians did not link them to the veteran's 
period of military service.  Therefore, the Board finds that 
the medical evidence does not support the veteran's claim for 
VA compensation for a left knee disability and service 
connection must be denied.  

With respect to the issue of service connection for a low 
back disability, the Board also finds that the weight of the 
evidence is against his claim.  His service medical records 
show no treatment for any low back complaints, he 
consistently denied having any recurrent back pain on his 
medical history questionnaires, and his spine was normal on 
all medical examinations conducted during service.  The VA 
examination of April 1999 noted the presence of a 
transitional lumbar vertebra.  However, this is a congenital 
condition that is specifically excluded as a disease or 
injury within the meaning of applicable legislation providing 
for compensation benefits and therefore VA compensation may 
not be awarded for it.  See 38 C.F.R. § 3.303(c) (2004); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board 
furthermore notes that the assessment presented to account 
for the veteran's complaints was low back pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

To the extent that the veteran asserts on his own authority 
and personal knowledge of his condition that he has a chronic 
left knee and low back disability that are the 


result of his military service, as he is a layperson who has 
had no formal medical training, he is not competent to offer 
probative opinion and commentary regarding the diagnosis of 
his medical conditions and their etiology.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board has considered the applicability of the benefit-of-
the-doubt doctrine to the above issues.  However, the 
evidence in this case is not approximately balanced with 
respect to the merits of either claim and the benefit-of-the-
doubt doctrine thus does not apply.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Factual Background and Analysis: Entitlement To An Initial 
Compensable Evaluation For Cervical Strain With Occipital 
Headaches.

The veteran was granted service connection and a 
noncompensable evaluation for cervical strain with occipital 
headaches, effective from December 19, 1998, by a rating 
decision dated in April 1999.  He appealed the initial 
evaluation assigned and contended that the severity of his 
disability warranted a compensable rating.  In July 2003, the 
Board remanded the claim to the RO for further evidentiary 
development, including to schedule the veteran for an 
orthopedic examination of his cervical spine to determine the 
level of impairment associated with his service-connected 
disability.  

Pursuant to the Board's remand, the RO issued correspondence 
dated in June 2004 to the veteran's last known mailing 
address, in which he was notified that he was scheduled for a 
VA medical examination in July 2004 to evaluate his cervical 
spine disability.  The claims file indicates, however, that 
he failed to appear for this examination.  The RO then 
informed the veteran in an August 2004 letter that his 
failure to appear for the July 2004 examination without 
showing good cause for his absence could result in the denial 
of his claim.  He was given the opportunity to respond to the 
letter within 60 days and comply with the examination.  As of 
October 2004, the veteran failed to reply.  

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim without showing good cause, the 
claim shall be rated based on the evidence of record.  When, 
as is the present case, the claimant fails to report for 
examination scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for an increase, without good cause, 
the claim shall be denied.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  The 
Board finds that VA has made several attempts in good faith 
to provide a VA examination for the veteran in order to 
properly adjudicate his claim, but that the veteran has 
consistently failed to cooperate with VA in this regard.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must 
summarily deny his appeal for a compensable initial rating 
for his award of service connection for cervical strain with 
occipital headaches.


ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

A compensable evaluation for cervical strain with occipital 
headaches is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


